DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 8/26/2022.
Claims 6, 7, 17, and 18 are cancelled.
Claims 21 and 22 are new.
Claims 1-5, 8-16, and 19-22 are pending.
Claims 1-5, 8-16, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Per et al. (US Patent 9,436,558) of record, in view of Gelson et al. (US Patent Pub 2010/0058013).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, “buddy” should be “a buddy”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-16, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Per et al. (US Patent 9,436,558) (Per) of record, in view of Gelson et al. (US Patent Pub 2010/0058013) (Gelson).
In regards to claim 1, Per discloses a method for cacheline conscious extendible hashing performed by an apparatus for cacheline conscious extendible hashing, the method comprising:
a.	identifying a segment referenced through a directory by using a first index of a hash key (Per at Fig. 2; col. 4, lines 11-17; col. 6, lines 52-57)1;
b.	identifying a bucket to be accessed within the identified segment by using a second index of the hash key (Per at Fig. 2; col. 8, lines 37-44)2; 
c.	storing data corresponding to the hash key in the identified bucket (Per at col. 8, lines 37-44)3; and
d.	splitting the segment when a collision occurs in response to the segment being accessed by using the second index of the hash key (Per at col. 4, lines 3-17)4,
e.	wherein the splitting of the segment comprises creating a new segment having an increased local depth, scanning the data stored in the identified segment, and copying the data having a preconfigured bit value corresponding to the increased local depth to the newly created segment (Per at col. 4, lines 11-21; col. 5, lines 57-63)5. 
Per does not expressly disclose wherein the data copied to the newly created segment are left undeleted from the split segment.
Gelson discloses when a partition size reaches a threshold level, the partition is split to ensure storage size of the data files.  The splitting process a write lock may be on the partition, which prevents new incoming data to be rejected for processing, although reading the blocks may be allowed.  Once files are copied to their new destination (new split partition), lazy deletion is initiated.  Lazy deletion removes data that should not be present.  Gelson at paras. 0034, 0046, 0052.  Lazy deletion is an operation that marks data as deleted without actually deleting it.   Thus, it is left “undeleted”.  
Per and Gelson are analogous art because they are both directed to the same field of endeavor of data backup using hash indexing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Per by adding the feature of wherein the data copied to the newly created segment are left undeleted from the split segment, as disclosed by Gelson.
The motivation for doing so would have been because lazy delete operations are lower priority and does not prevent write or read requests.  Gelson at para. 0034.

In regards to claim 2, Per in view of Gelson discloses the method of claim 1, further comprising checking global depth bits of the hash key.  Per at Fig. 2; col. 5, lines 52-57.6
In regards to claim 3, Per in view of Gelson discloses the method of claim 1, wherein the first index of the hash key includes a most significant bit (MSB) of the hash key.  Per at col. 4, lines 11-17.
In regards to claim 4, Per in view of Gelson discloses the method of claim 1, wherein the second index of the hash key includes a least significant bit (LSB) of the hash key.  Per at col. 8, lines 37-44.
In regards to claim 5, Per in view of Gelson discloses the method of claim 1, wherein the identifying of the segment comprises searching for a directory entry corresponding to the first index of the hash key and identifying the segment referenced through the searched directory entry.  Per at col. 4, lines 11-17; col. 5, lines 52-57.7
In regards to claim 8, Per in view of Gelson discloses the method of claim 1, wherein the splitting of the segment comprises increasing a local depth of the split segment and designating data having a preconfigured, different bit value corresponding to the increased local depth as an invalid key.  Per at col. 4, lines 11-21; col. 5, lines 57-63.8
In regards to claim 9, Per in view of Gelson discloses the method of claim 1, wherein the splitting of the segment comprises increasing a local depth of the identified segment, updating a pointer of a directory entry, and increasing a local depth of the split segment.  Per at col. 4, lines 11-21; col. 5, lines 57-63.9
In regards to claim 10, Per in view of Gelson discloses the method of claim 1, if the segment is split, further comprising grouping directory entries into a buddy when the directory is updated.  Per at col. 8, lines 26-29.10
In regards to claim 11, Per in view of Gelson discloses the method of claim 10, further comprising:  identifying a segment exhibiting a system problem by using a global and local depths of the segment, and recovering the segment exhibiting the system problem by using the buddy.  Per at col. 8, lines 9-17.11

In regards to claim 12, Per discloses an apparatus for cacheline conscious extendible hashing comprising:
a.	a memory storing at least one program and a segment including at least one bucket referenced through a directory (Per at Figs. 2, 11); and
b.	a processor connected to the memory through a cache (Per at Figs. 2, 11),
c.	wherein the processor is configured to execute the at least one program to
i.	identify a segment referenced through a directory by using a first index of a hash key (Per at Fig. 2; col. 4, lines 11-17; col. 6, lines 52-57)12,
ii.	identify a bucket to be accessed within the identified segment by using a second index of the hash key (Per at Fig. 2; col. 8, lines 37-44)13,
iii.	write or read data corresponding to the hash key to or from the identified bucket (Per at col. 8, lines 37-44)14, and
iv.	split the segment when a collision occurs in response to the segment being accessed by using the second index of the hash key (Per at col. 4, lines 3-17)15,  
v.	wherein the processor is configured to create a new segment having an increased local depth, scan the data stored in the identified segment, and copy the data having a preconfigured bit value corresponding to the increased local depth to the newly created segment (Per at col. 4, lines 11-21; col. 5, lines 57-63)16, and
Per does not expressly disclose wherein the data copied to the newly created segment are left undeleted from the split segment.
Gelson discloses when a partition size reaches a threshold level, the partition is split to ensure storage size of the data files.  The splitting process a write lock may be on the partition, which prevents new incoming data to be rejected for processing, although reading the blocks may be allowed.  Once files are copied to their new destination (new split partition), lazy deletion is initiated.  Lazy deletion removes data that should not be present.  Gelson at paras. 0034, 0046, 0052.  Lazy deletion is an operation that marks data as deleted without actually deleting it.   Thus, it is left “undeleted”.  
Per and Gelson are analogous art because they are both directed to the same field of endeavor of data backup using hash indexing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Per by adding the feature of wherein the data copied to the newly created segment are left undeleted from the split segment, as disclosed by Gelson.
The motivation for doing so would have been because lazy delete operations are lower priority and does not prevent write or read requests.  Gelson at para. 0034.

Claims 13-16, 19, and 20 are essentially the same as claims 2-5, 8, and 9, respectively, in the form of an apparatus.  Therefore, they are rejected for the same reasons.
In regards to claim 21, Per in view of Gelson discloses the method of claim 1, wherein the second index of the hash key comprises bits extracted from a portion within the hash key, and this portion is different from other portions from which the bits are extracted from the first index.  Per at col. 4, lines 11-21; col. 8, lines 38-44.17
Claim 22 is essentially the same as claim 21 in the form of an apparatus.

Response to Amendment
Drawings
Applicant’s amendment to the drawings to address prior art labeling is acknowledged.  Consequently, objection to the drawings is withdrawn.

Specification
Applicant’s amendment to the abstract is acknowledged.  Consequently, objection to the specification is withdrawn.

Objection to claims 1, 8, 9, 19, and 20 for Minor Informalities
Applicant’s amendment to claims 1, 8, 9, 19, and 20 to address the minor informalities is acknowledged.  Consequently, the objection to claims 1, 8, 9, 19, and 20 is withdrawn.

Rejection of Claims 6-11 and 17-20 under 35 U.S.C 112(b)
Claims 6, 7, 17, and 18 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 8-11, 19, and 20 is acknowledged.  The rejection to claims 8-11, 19, and 20 under 35 U.S.C. 112(b) is withdrawn.      

Response to Arguments
Rejection of claims 1-20 under 35 U.S.C. 102(a)(1)
Claims 6, 7, 17, and 18 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-5, 8-16, 19, and 20 under 35 U.S.C. 102(a)(1), have been fully considered but they are not fully persuasive. 
In regards to claim 1, Applicant alleges  Per fails to disclose (1) “splitting the segment when a collision occurs in response to the segment being accessed by using the second index of the hash key,” (2) “wherein the splitting of the segment comprises creating a new segment having an increased local depth, scanning the data stored in the identified segment, and copying the data having a preconfigured bit value corresponding to the increased local depth to the newly created segment,” and (3) “wherein the data copied to the newly created segment are left undeleted from the split segment.”  The Examiner respectfully disagrees.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
In regards to limitation (1), Applicant argues Per does not disclose the limitation because Per merely discloses that a segment is split into 2 or more segments when the segment is completely filled up.  Remarks at 11.  Examiner respectfully disagrees.  As noted by Applicant, Per discloses a segment is split when it is completely filled up.  Data is stored based on hash indexing.  Thus, if the segment is filled up, a hash collision has occurred indicating there is already data stored in the hash index location.  Accordingly, Per discloses limitation (1).
In regards to limitation (2), Applicant argues Per does not disclose the limitation because Per does not disclose allocating a new segment based on one bit of a hash key.  Remarks at 12.  However, it is noted that the features upon which applicant relies are not recited in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With regards to the limitation, Per discloses redistributing (i.e., copying) data to new addresses based on their most significant bit (MSB) of the hash value of the data (i.e., having a preconfigured bit value corresponding to the increased local depth into the newly created segment).  Per at col. 4, lines 11-21; col. 5, lines 57-63.  For at least these reasons, Per discloses limitation (2).
In regards to limitation (3), Applicant’s arguments are persuasive.  Consequently, the rejection to claims 1-5, 8-16, 19, and 20 under 35 U.S.C. 102(a)(1) is withdrawn.  However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Gelson, which discloses a backup system that utilizes hash indexing.  Gelson discloses using lazy deletion during the splitting of a partition, which has grown to a threshold size.

Additional Prior Art
Additional prior art are listed on the attached PTO-892 form.  Some examples are: 
Strzelczak et al. (US Patent Pub 2013/0036278) discloses a storage system that uses hash indexing and performing undeleting.
Resch et al. (US Patent Pub 2011/0225466) discloses a system and method for dispersed storage unit selection with delayed deletion.
George et al. (US Patent Pub 2011/0307736) discloses a system and method for recovery and replication of an object store that uses a hash table and delayed deletion.
Eichenberger et al. (US Patent Pub 2011/0219222) discloses the system and method for building data dependencies with lazy removal.
Ghandhi et al. (US Patent Pub 2009/0164535) discloses a system and method for a disk seek optimized file system with chunk hashing and lazy deletion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        	

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The most significant bits (i.e., first index) of the hash value (i.e., hash key) is used to identify a segment referenced through a directory.
        2 A bucket is identified and accessed based on a least significant bits (i.e., second index) of the hash value.
        3 Once the bucket is identified the record (i.e., data) can be stored or read from it.
        4 A collision occurs when all of a bucket is filled with data blocks.  Therefore, the segment must be split to create new segments and new addresses, which increases the size of the hash table structure, thereby increase the depth of the particular segment.
        5 After a split, the data of the split segment is redistributed (i.e., copied) to the new addresses in the new segments based on more MSBs (i.e., preconfigured bit value), which corresponds to the increased local depth.
        6 The extendible hashing scheme checks a global depth of the bits of a hash key to determine which segment to store/read data.
        7 The data block (i.e., directory entry) is found by using the MSB of the hash key (i.e., first index) and identifies the segment in which the data block to be or is stored.
        8 The table expanded and more MSBs are used (increase depth).  Old addresses are no longer valid if they do not match the new ones (i.e., invalid key).
        9 After a split, the data of the split segment, the data is redistributed.  Pointers are updated, and more MSBs are used (i.e., increased local depth).
        10 Records (i.e., directory entries) are grouped (i.e., entries into buddy pairs when the directory is updated).  Here the directory is updated because the segment is split and the records needed to be redistributed.
        11 If data blocks have problems, they can be restored by using the backup data block (i.e., recover using buddy).
        12 The most significant bits (i.e., first index) of the hash value (i.e., hash key) is used to identify a segment referenced through a directory.
        13 A bucket is identified and accessed based on a least significant bits (i.e., second index) of the hash value.
        14 Once the bucket is identified the record (i.e., data) can be stored or read from it.
        15 A collision occurs when all of a bucket is filled with data blocks.  Therefore, the segment must be split to create new segments and new addresses, which increases the size of the hash table structure, thereby increase the depth of the particular segment.
        16 After a split, the data of the split segment is redistributed (i.e., copied) to the new addresses in the new segments based on more MSBs (i.e., preconfigured bit value), which corresponds to the increased local depth.
        17 A segment is identified by the most significant bits of the hash value (i.e., first index) and the bucket is identified by the least significant bits of the hash value (i.e., second index).  Thus, the most significant bits portion of the hash value is different from a least significant bits portion of the hash value.